Citation Nr: 1622165	
Decision Date: 06/02/16    Archive Date: 06/13/16

DOCKET NO.  12-23 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a compensable rating for a bilateral hearing loss disability. 


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Kardian, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from November 1965 to November 1967, with service in Vietnam.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge (VLJ) in August 2015. A transcript of the hearing is associated with the claims files.

The Board remanded the issue on appeal for additional development in December 2015. The directives having been substantially complied with, a VA examination provided to the Veteran in January 2016, the matter again is before the Board. See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

When a Veteran files a claim for an increased rating, he is presumed to be seeking the maximum benefit under any applicable theory, including total disability rating based on individual unemployability (TDIU) and special monthly compensation (SMC). See Rice v. Shinseki, 22 Vet. App. 447; see also, Akles v. Derwinski, 1 Vet. App. 118 (1991). While the evidence of record does indicate the Veteran is not employed, the Veteran has not alleged that his service-connected bilateral hearing loss disability renders him unable to obtain or maintain substantially gainful employment. Therefore, the Board finds the issue of entitlement to TDIU has not been raised by the record.

Regarding SMC, the Veteran does not have a single disability rated at 100 percent with an additional disability rated at 60 percent or more. See Bradley v. Peake, 22 Vet. App. 280 (2008); Buie v. Shinseki, 24 Vet. App. 242 (2010). There is no lay or medical evidence the Veteran is housebound in fact, requires aid and attendance, or that his disability results in loss of use of a limb, blindness or deafness. 38 U.S.C.A. §§ 1114(s), (l), (k); 38 C.F.R. § 3.350(a), (b), (i). As such, the Board will not infer the issue of entitlement to SMC at this time.

The Board has reviewed the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDING OF FACT

Throughout the appeal, the Veteran's service-connected bilateral hearing loss disability has been manifested by, at worst Level III hearing in the right ear and Level I hearing in the left ear.


CONCLUSION OF LAW

The criteria for a compensable rating for a bilateral hearing loss disability have not been met at any time during the appeal. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).




A. Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In April 2010, prior to the July 2010 rating decision, the RO notified the Veteran of the evidence needed to substantiate the claim for an increased rating for bilateral hearing loss. This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide. Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

During the hearing, the VLJ clarified the issues, determined that there were no outstanding records and explained the concept of rating a hearing loss disability. In addition, the VLJ held the file open for 60 days to provide the Veteran an opportunity to submit additional evidence. The Veteran demonstrated through his testimony that he had actual knowledge concerning what is required to substantiate his claims.  The actions of the VLJ supplement VCAA and comply with 38 C.F.R. § 3.103.

B. Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's service treatment records (STRs) and VA treatment records with the claims file. All private treatment records either identified or submitted by the Veteran have been associated with the claims file. No other relevant records have been identified and are outstanding. As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). In this case, the Veteran was provided with VA examinations in July 2012 and January 2016. The VA examinations in July 2012 and January 2016 were both adequate for adjudication purposes. Despite the best efforts of the examiners, both examinations failed to yield reliable and valid results, however nothing in the record establishes either were inadequate examinations. 

The VA examination in July 2012 was performed by a licensed audiologist. See July 2012 VA examination report. The examiner noted that the test results were inconsistent and did not appear to reflect the Veteran's maximal effort. The examiner noted the Veteran was reinstructed and encouraged throughout testing but showed no improvement. The examiner found there to be poor interest reliability and the test results were considered invalid and unreliable, and were not reported. Id. As a result of the invalid results the examiner was unable to address the potential functional impairment of the Veteran's service-connected hearing loss disability.  

A second VA examination was performed in January 2016, by a different licensed audiologist. See January 2016 VA examination. The examiner noted the test results were inconsistent and did not reflect the Veteran's maximal effort. The Veteran was provided with reinstruction and encouragement, but his responses worsened. The Veteran reported understanding the directions. The examiner found there to be poor interest reliability and the test results were considered invalid and unreliable, and were not reported. Id. As a result of the invalid results the examiner was unable to address the potential functional impairment of the Veteran's service-connected hearing loss disability.  

The Board notes in February 2016 correspondence the Veteran requested a new VA audiology examination calling into question the adequacy of the January 2016 examination. See Veteran's February 2016 Statement. The Veteran asserts that he could not hear the tested words, noise outside the examination room and the low tone of the examiner contributed to him being unable to hear and answer the examiner's questions. Further, the Veteran noted that the examiner failed to consider the functional impairment of his bilateral hearing loss disability. The Veteran requested a new examination. Id. 

However, the Board finds no rational reason to expect that a new examination will yield different results. There is no evidence of record, establishing an increase in the Veteran's bilateral hearing loss disability.  Further, the Veteran has a history of inconsistent results in audiology examinations, as he has had two VA examinations conducted by two different licensed examiners both finding similar results, as to the inconsistency and invalidity of the Veteran's responses. In order for VA to process claims, individuals applying for VA benefits have a responsibility to cooperate with the agency in the gathering of the evidence necessary to establish allowance of benefits. See Morris v. Derwinski, 1 Vet. App. 260, 264 (1991).  Further, VA's duty to assist is not unlimited. The Court of Appeals for Veterans Claims (the Court) has held that VA's duty to assist a claimant in developing the facts and evidence pertinent to a claim is not a one-way street. See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). The Board accordingly finds that a remand to afford the Veteran an additional VA examination, is not required and VA's duty to assist with respect to obtaining examinations or opinions as to the Veteran's claimed increase in his bilateral hearing loss disability has been met. 38 C.F.R. § 3.159(c)(4);  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Since VA has obtained all relevant identified records and provided adequate medical examinations, its duty to assist in this case is satisfied.


II. Increased Schedular Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule). 38 C.F.R. § Part 4. The  percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2015).

In evaluating the severity of a particular disability, it is essential to consider its history. 38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Separate ratings may be assigned for separate periods of time based on the facts found. This practice is known as staged ratings. Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

The Veteran's service-connected bilateral hearing loss is rated as noncompensable pursuant to 38 C.F.R. § 4.85, Diagnostic Code 6100. Under the rating criteria, the method for rating bilateral hearing loss disability is based on examination results including a controlled speech discrimination test (Maryland CNC), and a pure tone audiometric test of pure tone decibel thresholds at 1000, 2000, 3000, and 4000 Hz with an average pure tone threshold obtained by dividing these thresholds by four. 38 C.F.R. § 4.85.

Once these test results have been obtained, employing Table VI, a Roman numeral designation of auditory acuity level for hearing impairment is ascertained based on a combination of the percent of speech discrimination and pure tone threshold average. Once a Roman numeral designation of auditory acuity level for each ear has been determined, Table VII is used to determine the percentage evaluation for bilateral hearing loss by combining the Roman numeral designations of auditory acuity level for hearing impairment of each ear. 38 C.F.R. § 4.85.

There is an alternative method of rating hearing loss in defined instances of exceptional hearing loss. Exceptional hearing exists when the pure tone threshold at the frequencies of 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more; or where the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz. See 38 C.F.R. § 4.86.

If the evidence for and against a claim is in equipoise, the claim will be granted. A claim will be denied only if the preponderance of the evidence is against the claim. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3. 

III. Compensable Rating for Bilateral Hearing Loss

The Veteran asserts he is entitled to a compensable rating for his service-connected hearing loss disability, currently rated as noncompensable. His rating was established pursuant to 38 C.F.R. § 4.85, Diagnostic Code 6100. As addressed below, the Board finds that the preponderance of the evidence is against finding that the Veteran's bilateral hearing loss disability more nearly approximates the level of severity contemplated by a compensable rating at any point during the appeal. 

The Veteran has reported that his hearing was worsened, and he has trouble communicating and understanding his wife, unless he is facing her. The Veteran also reported he now has to listen to the television at a very high volume. See August 2015 hearing transcript. The Veteran is competent to report his current symptoms. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).



A May 2010 private audiology examination has been made part of the claims file. 
On the authorized audiological evaluation in May 2010, pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
50
60
85
95
LEFT
40
50
55
65

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and of 96 in the left ear. The examiner diagnosed severe sensorineural hearing loss in the right and moderately severe sensorineural hearing loss in the left ear. Using Table VI, the Veteran's examination results revealed Level III hearing in the right ear and Level I in the left ear. Combining the level for both the right and left ear, according to Table VII results in a noncompensable rating.  

The Veteran was afforded a VA examination in July 2012. The July 2012 examiner noted that the test results were inconsistent and did not appear to reflect the Veteran's maximal effort. See July 2012 VA Examination. The examiner noted the Veteran was reinstructed and encouraged throughout testing but showed no improvement. As a result the examiner found there to be poor interest reliability and the test results are considered invalid and unreliable, and were not reported. Id. As a result of the invalid results the examiner was unable to address the potential functional impairment of the Veteran's service-connected hearing loss disability.

The Veteran was afforded a second VA examination in January 2016. The January 2016 examiner noted the test results were inconsistent and did not reflect the Veteran's maximal effort. See January 2016 VA Examination. The Veteran was provided with reinstruction and encouragement, but his responses worsened. The Veteran reported understanding the directions. As a result, the examiner found there to be poor interest reliability and the test results were considered invalid and unreliable, and were not reported. Id. As a result of the invalid results the examiner was unable to address the potential functional impairment of the Veteran's service-connected hearing loss disability.

Based on a careful review of all the evidence, the Board finds that during the entirety of the pendency of the claim, a compensable rating for the Veteran's service-connected bilateral hearing loss disability is not warranted. There is no evidence indicating that he Veteran's hearing loss has worsened and rises to the criteria for a compensable rating. The valid audiological examination of record, from May 2010, using Table VI, reveals Level III hearing in the right ear and Level I in the left ear. Combining these levels according to Table VII results in a noncompensable rating. See 38 C.F.R. § 4.85. As such, a compensable rating is not warranted. 

The Board has carefully considered the Veteran's. However, it must be emphasized that the assignment of a schedular disability rating for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designation assigned after valid audiometry results are obtained. Hence, the Board has no discretion in this matter and must predicate its determination on the basis of the results of the audiology studies of record. See Lendenmann v. Principi, 3 Vet. App. 345 (1992). 

Additionally, staged ratings are not warranted, as the Veteran has had a stable level of symptomatology throughout the period on appeal. As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is inapplicable. 38 C.F.R. § 4.3.  For these reasons, the claim is denied, and a compensable rating for the Veteran's service-connected bilateral hearing loss disability is not warranted.

IV. Extraschedular Ratings

Extraschedular consideration involves a three step analysis. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009). The first element requires a finding that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate." See Id. at 115. In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability." Id. "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required." Id.

The first Thun element is not satisfied here. The Veteran's service-connected hearing loss disability, as the discussion above reflects, that the symptomatology associated with the Veteran's disability is fully contemplated by the applicable rating criteria. The symptomatology reported by the Veteran and shown on examination is contemplated by the rating criteria used to assign disability evaluations, and there is no characteristic or manifestations shown that is outside the purview of the applicable rating criteria or is so exceptional as to render the criteria in applicable. These symptoms and all potentially relevant rating codes have been considered and evaluated. Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is therefore not required. There is nothing exceptional or unusual about the Veteran's bilateral hearing loss because the rating criteria reasonably describe his disability level and symptomatology. Thun, 22 Vet. App. at 115. Therefore, extraschedular consideration is not warranted in this case.

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present. In particular, the Veteran does not contend, and the evidence of record does not suggest, that his bilateral hearing loss disability impacts his ability to work, or has resulted in any hospitalizations. While the Veteran has reported he is no longer able to work he has not attributed such to his bilateral hearing loss and there is no reported functional impairment and no reported hospitalizations, as a result of his bilateral hearing loss. Therefore, the Veteran's service-connected bilateral hearing loss does not result in marked interference with employment or frequent periods of hospitalization. 38 C.F.R. § 3.321(b)(1). Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.

Finally, the Board notes a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in exceptional circumstances where the evaluation of the individual condition fails to capture all the service-connected disabilities experienced. Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014). In this case, the Veteran is service-connected a noncompensable rating for bilateral hearing loss, tinnitus rated at 10 percent, and squamous and basal cell carcinoma at a noncompensable rating. The Veteran has not alleged his currently service-connected disability results in additional disabilities or symptomatology not already contemplated by the rating criteria. 

Further, there is no medical evidence indicating that the Veteran's bilateral hearing loss interacts in such a way as to result in further disabilities, functional impairment, or additional symptomatology not accounted for by the rating criteria. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

Entitlement to a compensable rating for a bilateral hearing loss disability is denied. 



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


